DETAILED ACTION
Response to Amendments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered. 
Claims 21-25 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP 20040094597 of Whitman et al. (henceforth Whitman).
Regarding claim 21, Whitman teaches a surgical stapling instrument (Whitman: 1612, 11) for use with a robotic system (Whitman: 1148, please note that this limitation is an intended use limitation and the above system is capable of being used with a robotic system such as robotic control system 1148) comprising: 
a housing (Whitman: 1614) comprising independent rotary drivers (Whitman: various drives such as 96, 100, 1696, 1690, 1684 for rotating couplings 1644, 1648, 1652 and 1656 (fig. 17), see para 0076 )
a shaft (Whitman: 1622); 
a proximal spine (Whitman: 1620); 
a distal spine (Whitman: 1626); 
an end effector (Whitman: 11); comprising: 
a first jaw (Whitman: 80); 
a second jaw (Whitman: 50) rotatable relative to the first jaw (Whitman: para 0036); and 
a staple cartridge (Whitman: 604, 606) comprising staples (Whitman: 606) removably stored therein; 
a closure drive (Whitman: 88, 94) configured to move the second jaw toward the first jaw (Whitman: para 0036), wherein the closure drive is operably coupled to a first one of the independent rotary drivers (Whitman: para 0036 and 0076) and is rotatable relative to the distal spine (Whitman: para 0036 and 0076-0080);
a firing drive (Whitman: 98, 102, 603) configured to transmit a firing motion to eject the staples from the staple cartridge (Whitman: para 0037), wherein the firing drive comprises a firing member (Whitman: 603) that is pushed proximally during the firing motion to eject the staples from the cartridge (Whitman: para 0037, 0075, 0077-0081), wherein the firing drive is operably coupled to a second one of the independent rotary drive members (Whitman: para 0037, 0075, 0077-0081) and is rotatable relative to the distal spine (Whitman: para 0037, 0075, 0077-0081); and 
an articulation linear drive (Whitman: 1698, 1100, 1692, 1686, 1656, 1652, 1694, 1688, 1637, 1636, 1635, 1634) configured to articulate and straighten the proximal spine and the distal spine (Whitman: para 0077, 0080, for detailed description of the steering mechanism, see US application 09/510,923 which is incorporated by reference in para 0080), wherein the articulation linear drive is operably coupled to a third one of the independent rotary drive members (Whitman: 0077, 0078-0081).
Whitman teaches the firing member is pushed proximally during the firing motion and therefore, is silent on said firing member is pushed distally during the firing motion to eject the staples from the cartridge,
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the direction of movement of the firing member such that it is pushed distally during the firing motion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding claim 22, Whitman teaches a surgical stapling instrument (Whitman: 1612, 11) for use with a robotic system (Whitman: 1148, please note that this limitation is an intended use limitation and the above system is capable of being used with a robotic system such as robotic control system 1148), comprising: 
a housing (Whitman: 1614) comprising independent rotary inputs (Whitman: various drives such as 96, 100, 1696, 1690, 1684 for rotating couplings 1644, 1648, 1652 and 1656 (fig. 17), see para 0076)
a shaft (Whitman: 1622, 1620, 1626) including a proximal spine (Whitman: 1620) and a distal spine (Whitman: 1626); 
an end effector (Whitman: 11); comprising: 
a first jaw (Whitman: 80); and
a second jaw (Whitman: 50) rotatable relative to the first jaw (Whitman: para 0036); 
a closure drive (Whitman: 88, 94) configured to move the second jaw toward the first jaw (Whitman: para 0036), wherein the closure drive is operably coupled to a first one of the independent rotary inputs (Whitman: para 0036 and 0076) and is rotatable relative to the distal spine (Whitman: para 0036 and 0076-0080); 
a firing drive (Whitman: 98, 102, 603) configured to transmit a firing motion to eject staples from a staple cartridge (Whitman: para 0037) wherein the firing drive comprises a firing member (Whitman: 603) movable between a proximal position and a distal position (Whitman: para 0106) wherein the firing member is pushed toward the proximal position during the firing motion to eject the staples from the cartridge (Whitman: para 0037, 0075, 0077-0081), wherein the firing drive is operably coupled to a second one of the independent rotary inputs (Whitman: para 0037, 0075, 0077-0081) and is rotatable relative to the distal spine (Whitman: para 0037, 0075, 0077-0081), 
an articulation linear drive (Whitman: 1698, 1100, 1692, 1686, 1656, 1652, 1694, 1688, 1637, 1636, 1635, 1634) configured to articulate and straighten the proximal spine and the distal spine (Whitman: para 0077, 0080, for detailed description of the steering mechanism, see US application 09/510,923 which is incorporated by reference in para 0080), wherein the articulation linear drive is operably coupled to a third one of the independent rotary inputs (Whitman: 0077, 0078-0081). 
Whitman teaches the firing member is pushed proximally during the firing motion and therefore is silent on wherein the firing member is pushed toward the distal position during the firing motion to eject the staples from the cartridge.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the direction of movement of the firing member such that it is pushed toward the distal position during the firing motion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 23, as shown in claim 22, Whitman teaches the surgical instrument further comprising the staple cartridge (Whitman: 604, 606).

Regarding claim 24, Whitman teaches a surgical stapling instrument (Whitman: 1612, 11) for use with a remote console (Whitman: 1148, please note that this limitation is an intended use limitation and the above system is capable of being used with a robotic system such as remote console 1148), comprising: 
a housing (Whitman: 1614) comprising independent rotary driver members (Whitman: various drives such as 96, 100, 1696, 1690, 1684 for rotating couplings 1644, 1648, 1652 and 1656 (fig. 17), see para 0076); 
a shaft (Whitman: 1622); 
a proximal spine (Whitman: 1620); 
a distal spine (Whitman: 1626); 
an end effector (Whitman: 11); comprising: 
a first jaw (Whitman: 80); 
a second jaw (Whitman: 50) rotatable relative to the first jaw (Whitman: para 0036); and 
a staple cartridge (Whitman: 604, 606) comprising staples (Whitman: 606) removably stored therein; 
a closure drive (Whitman: 88, 94) configured to move the second jaw toward the first jaw (Whitman: para 0036), wherein the closure drive is operably coupled to a first one of the independent rotary driver members (Whitman: para 0036 and 0076) and is rotatable relative to the distal spine (Whitman: para 0036 and 0076-0080); 
a firing drive (Whitman: 98, 102, 603) configured to transmit a firing motion to eject the staples from the staple cartridge (Whitman: para 0037), wherein the firing drive comprises a firing member (Whitman: 603) that is pushed proximally during the firing motion to eject the staples from the cartridge, wherein the firing drive is operably coupled to a second one of the independent rotary driver members (Whitman: para 0037, 0075, 0077-0081) and is rotatable relative to the distal spine (Whitman: para 0037, 0075, 0077-0081); and 
an articulation linear drive (Whitman: 1698, 1100, 1692, 1686, 1656, 1652, 1694, 1688, 1637, 1636, 1635, 1634) configured to articulate and straighten the proximal spine and the distal spine (Whitman: para 0077, 0080, for detailed description of the steering mechanism, see US application 09/510,923 which is incorporated by reference in para 0080), wherein the articulation linear drive is operably coupled to a third one of the independent rotary driver members (Whitman: 0077, 0078-0081).
Whitman teaches the firing member is pushed proximally during the firing motion and therefore, is silent on said firing member is pushed distally during the firing motion to eject the staples from the cartridge,
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the direction of movement of the firing member such that it is pushed distally during the firing motion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding claim 25, Whitman teaches a surgical stapling instrument (Whitman: 1612, 11) for use with a control interface (Whitman: 1148, please note that this limitation is an intended use limitation and the above system is capable of being used with a robotic system such as control interface 1148), comprising: 
a housing (Whitman: 1614) comprising independent rotary driver members (Whitman: various drives such as 96, 100, 1696, 1690, 1684 for rotating couplings 1644, 1648, 1652 and 1656 (fig. 17), see para 0076); 
a shaft (Whitman: 1622); 
a proximal spine (Whitman: 1620); 
a distal spine (Whitman: 1626); 
an end effector (Whitman: 11); comprising: 
a first jaw (Whitman: 80); 
a second jaw (Whitman: 50) rotatable relative to the first jaw (Whitman: para 0036); and 
a staple cartridge (Whitman: 604, 606) comprising staples (Whitman: 606) removably stored therein; 
a closure drive (Whitman: 88, 94) configured to move the second jaw toward the first jaw (Whitman: para 0036), wherein the closure drive is operably coupled to a first one of the independent rotary driver members (Whitman: para 0036 and 0076) and is rotatable relative to the distal spine (Whitman: para 0036 and 0076-0080); 
a firing drive (Whitman: 98, 102, 603) configured to transmit a firing motion to eject the staples from the staple cartridge (Whitman: para 0037), wherein the firing drive comprises a firing member (Whitman: 603) that is pushed proximally during the firing motion to eject the staples from the cartridge (Whitman: para 0037, 0075, 0077-0081), wherein the firing drive is operably coupled to a second one of the independent rotary driver members (Whitman: para 0037, 0075, 0077-0081) and is rotatable relative to the distal spine (Whitman: para 0037, 0075, 0077-0081); and 
an articulation linear drive (Whitman: 1698, 1100, 1692, 1686, 1656, 1652, 1694, 1688, 1637, 1636, 1635, 1634) configured to articulate and straighten the proximal spine and the distal spine (Whitman: para 0077, 0080, for detailed description of the steering mechanism, see US application 09/510,923 which is incorporated by reference in para 0080), wherein the articulation linear drive is operably coupled to a third one of the independent rotary driver members (Whitman: 0077, 0078-0081).
Whitman teaches the firing member is pushed proximally during the firing motion and therefore, is silent on said firing member is pushed distally during the firing motion to eject the staples from the cartridge,
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the direction of movement of the firing member such that it is pushed distally during the firing motion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Response to Arguments
Applicant’s arguments filed on 3/21/2022 have been fully considered:
Applicant' s arguments with respect to claims 21-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731